DETAILED ACTION
Examiner acknowledges the reply and supplemental reply filed 10/20/2021 and 12/27/2021, respectively, in response to the restriction requirement mailed 8/20/2021.
Claims 165, 166, and 179-196 are pending.  Claims 1, 60, 61, 63-72, 134, 144, 162, 169, and 171 have been canceled.  Claims 189-196 are newly amended.
Claims 179, 187, and 189 are withdrawn from further consideration for the reasons set forth below.
Claims 165, 166, 180-186, 188, and 190-196 are being examined on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).

Accordingly, any subject matter that is claimed as relating to figures 1-6 is deemed to have a priority date of 11/11/2016, the filing date of the parent application 15/349364 (issued Patent No. 11,091,533).

Election/Restrictions
Applicant’s election of group IV (claims 165, 166, and 179-196) without traverse in the reply filed on 10/20/2021 is acknowledged.
Examiner expressly notes that the Group restriction requirement mailed 8/20/2021 is rendered moot because applicant has canceled claims that correlated with Groups I-III, V, and VI.
Applicant’s election of atopic dermatitis as the representative species of disorder to be treated in the reply filed 12/27/2021 is acknowledged.  The election was made without traverse.  Claims 165, 166, and 179-196 read on the elected species of disorder to be treated.
Applicant’s election of SEQ ID NO:9 as the representative species of a peptide of formula SEQ ID NO:42 in the reply filed 10/20/2021 is acknowledged.  The election was made without traverse.  SEQ ID NO:9 has the following amino acid sequence:

    PNG
    media_image1.png
    415
    589
    media_image1.png
    Greyscale

Per Table 1 of the specification, the amino acid sequence of SEQ ID NO:9 correlates with the peptide formula of SEQ ID NO:242 as X4-X20, e.g., X4 is Gly … X20 is D-Ile.  
Claims 165, 166, 180-186, 188, and 190-196 read on the elected species of SEQ ID NO:9.  Claims 179, 187, and 189 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. 

Examiner comment 
Examiner notes that claims 187 and 189 have been withdrawn from further prosecution as noted above. After a cursory review, it is noted that claim 187 depends from canceled claim 134 and claim 189 recites the amino acids proline and glycine in full name versus single letter amino acid nomenclature for the other pending claims.

Specification
The disclosure is objected to because of the following for informalities:  Para. [0039] recites “include Phe, Typ, and Tyr” at l. 14 of the paragraph.  It is believed that the amino acid “Typ” is a typographical error and should instead be “Trp”.
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01. 

Claim Objections
Claims 165, 166, and 188 are because of the following informalities:  
Claim 165 should be amended to recite “X11 … is a proline homolog[[ ]], or G,” to delete the extra space.
Claim 166 recites the term kidney fibrosis two times within the claim. Examiner requests that applicant thoroughly review claim 166 to ensure that none of the disorders are recited in duplicate.  The claim also recites inflammatory bowel disease and irritable bowel syndrome.  The prior art considers that is to be the same disorder. The claim also recites idiopathic pulmonary fibrosis, pulmonary fibrosis and lung fibrosis- it is unclear as to if there is a difference between the three forms of fibrosis. 
Claim 166 should further be amended to recite “psoriasis 
Claim 188 should be amended to properly depend from claim 166 because 188 further limits the Markush group of claim 166.
Appropriate correction is required.



Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer (dipeptide, consecutive 2 amino acids) of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, “an amino acid selected from the group consisting of SEQ ID NOs: 1-3” requires only a 2mer (dipeptide, consecutive 2 amino acids) or more, and “the amino acid selected from the group consisting of SEQ ID NOs: 1-3” requires the full length sequence that is nothing less and nothing more. 

Improper Markush
Claims 166 and 188 are rejected on the judicially created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F. 2d 716, 721-22 (CCPA 1980) and Ex parte Hazumi, 3 USPQ 2d 1059, 1060 (BPAI 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: The claimed disorders to be treated comprising the peptide of claim 1 do not share a common mechanics, common organs, and common patient population. For example, atopic dermatitis, kidney fibrosis, obesity, multiple 
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. § 134 and 37 CFR 41.31 (a)(1) (emphasis provided).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 165, 166, 180-186, 188, and 190-196 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not 
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. A “representative number of species” means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient
variety of species to reflect the variation within the genus.
Scope of the claimed genus
Claim 165 (and claims 166, 180-186, 188, and 190-196) is directed to a peptide comprising a sequence of SEQ ID NO:42 which includes positions X4, X11, X14, and X20.  X4 can be an N-terminal linker, X11 can be a rigidifier/helix-breaker moiety and X14 can be an amino acid that reduces positive charge.  X14 can be an amino acid that makes a peptide bond between X13 and X14 on uncleavable.  X20 can be an amino acid that makes a peptide bond between X19 and X20 on uncleavable.
The claim terms “N-terminal linker”, “rigidifier/helix-breaker moiety”, “amino acid that reduces positive charge”, and “an amino acid that makes a peptide bond uncleavable” are not expressly defined in the specification.
Assessment of whether species are disclosed in the original specification
Dependent claim 189 recites that an N-terminal linker selected from the group consisting of eK, aminohexanoic acid (Ahx), proline, and glycine.
Assessment of whether disclosed species are representative of the claimed genus
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
In the instant case, the genus encompassed by terms “N-terminal linker”, “rigidifier/helix-breaker moiety”, “amino acid that reduces positive charge”, and “an amino acid that makes a peptide bond uncleavable” can conceivably include numerous compounds and chemicals.  Moreover, the compounds are not limited to any specific structure or form.  For instance, amino acids can include natural and unnatural amino acids in any further moieties that may be attached to an amino acid.
Identifying characteristics and structure/function correlation
In the absence of a reduction to practice of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. To meet this requirement in the instant case, the specification must describe the structural,  
Physical and/or chemical properties: The specification does not describe the physical and/or chemical properties of coming “terms “N-terminal linker”, “rigidifier/helix-breaker moiety”, “amino acid that reduces positive charge”, and “an amino acid that makes a peptide bond uncleavable” that would be suitable the claimed peptide PAR2 antagonists.
There are numerous possible terms “N-terminal linker”, “rigidifier/helix-breaker moiety”, “amino acid that reduces positive charge”, and “amino acid that makes a peptide bond uncleavable” that can be included in the instant claimed peptides. However, there is no guidance to one of ordinary skill in the art as to what, N-terminal linkers would be suitable for inclusion in the recited peptides. There are no limits within the specification as to the physical and chemical compositions that fall within the broad, generic umbrella term of "N-terminal linkers".  Similarly, there is no limit as to the compounds that can fall within the exceedingly broad terms of “rigidifier/helix-breaker moiety”, “amino acid that reduces positive charge”, and  “amino acid that makes a peptide bond uncleavable”.  There are certainly many compounds that would qualify as N-terminal linkers, rigidifier/helix-breaker moieties, amino acids that reduce positive charge, and amino acids that make a peptide bond uncleavable but would be physically compatible, e.g., require differences of charge, pH, and temperature, etc.  There is also no guidance to the skilled artisan as to how the numerous “N-terminal linker”, “rigidifier/helix-breaker moiety”, “amino acid that reduces positive charge”, and “amino 
Structure/Function Correlation: The specification does not describe a correlation between the structures of N-terminal linkers, rigidifier/helix-breaker moiety, amino acids that reduce positive charge, and amino acids that make a peptide bond uncleavable and the requisite functional properties of each group. There are certainly compounds that would qualify as N-terminal linkers, rigidifier/helix-breaker moiety, amino acids that reduce positive charge, and amino acids that make a peptide bond uncleavable but would be unsuitable for the claimed peptide PAR2 antagonists, due to steric hindrance, etc.
	Accordingly, the specification fails to provide guidance on the specific structural features of the genus that account for the function of the genus, N-terminal linkers, rigidifier/helix-breaker moiety, amino acids that reduce positive charge, and amino acids that make a peptide bond uncleavable. Absent this information, the skilled artisan cannot readily envision compounds that are N-terminal linkers, rigidifier/helix-breaker moiety, amino acids that reduce positive charge, and amino acids that make a peptide bond uncleavable, much less can be combined to form the claimed peptides that retain functional PAR2 antagonist activity.
In conclusion, for these reasons, the skilled artisan would not reasonably conclude that the inventor(s), at the time the application was filed, had possession of the full scope of the claimed invention.

s 165, 166, 180-186, 188, and 190-196 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed in Liebel-Flarsheim Co. v. Medrad, Inc. 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 

Regarding factors (2) The nature of the invention and (1) The breadth of the claims: 
Claims 165, 166, 180-186, 188, and 190-196 are drawn to a method of treating a disease comprising administering a peptide comprising the sequence of SEQ ID NO:42. Dependent claim 166 recites a Markush group of disorders to be treated.  Dependent claim 188 recite specific disorders, e.g., NASH, idiopathic pulmonary fibrosis, and atopic dermatitis.
	The claimed peptides are protease activated receptor-2 (PAR2) antagonists (abstract, paras. [0010]-[0012]).  The disorders to be treated include, but are not limited to, non-alcoholic steatohepatitis (NASH), idiopathic pulmonary fibrosis (IPF), atopic dermatitis, pulmonary arterial hypertension (PAH), multiple sclerosis, cancer, inflammatory disorders and conditions, sepsis, inflammation-related CNS disorders, diabetes, complications of diabetes and NASH, obesity, metabolic syndrome, inflammatory bowel disease, Crohn's disease, irritable bowel syndrome, and cirrhosis.
	Examiner notes that applicant does not explicitly define the claim terms “complications of diabetes and NASH” and “inflammation related CNS disorders”. Accordingly, it is not clear as to the exact scope of diseases and disorders that fall under these claim terms.

(3) The state of the prior art:  Examiner notes that the following references are a brief selection of several of the recited diseases and conditions but is not comprehensive of the full claim scope.
As taught by Yau et al. (J. Med. Chem. 56:7477-7497 (2013)- cited in the IDS filed 10/20/2021), Protease-activated receptor 2 (PAR2) is a distinctive member of an unusual family of four rhodopsin-like, class A G-protein coupled receptors (GPCRs) called PARs. They are not activated directly by endogenous extracellular agonists like most GPCRs but are instead indirectly activated by proteolytic enzymes such as thrombin, trypsin, tryptase, tissue factor/factor VIIa/factor Xa, other serine proteases, and possibly certain metalloproteases (p. 7477).  PAR2 is referred to in older literature as coagulation factor II (thrombin) receptor-like 1 (F2RL1) or G-protein-coupled receptor 11 (GPR11).  Id.  
Laboratory cultured cells frequently do not appropriately reflect expression levels of human PAR2 in primary cells and especially in vivo in a disease setting, where there are many different stimuli present. Furthermore, human GPCRs like PAR2 have traditionally been studied in vitro in isolation, frequently artificially overexpressed by transfection in, for example, CHO cells, but current data suggest that signaling through a GPCR can be significantly influenced by crosstalk from other GPCRs and other Id.  
Human PAR2 consists of 397 amino acids with molecular weight 44 kDa. It has an extracellular N-terminal domain of ∼75 amino acids tethered to a transmembrane (TM) domain of ∼155 amino acids, assembled in seven pseudo-parallel helical sequences connected by three extracellular and three intracellular loops of ∼117 amino acids, with a small eighth helix within the intracellular C-terminus of ∼50 amino acids. Perturbations of the transmembrane helices (e.g., helix rotation, kinking, or side chain interactions) by extracellular ligand binding are thought to affect intracellular coupling of heterotrimeric G proteins, thereby triggering intracellular signaling cascades that lead to cellular functions (p. 7478).  PAR2, and other PAR subtypes are indirectly activated by certain  proteolytic enzymes. The extracellular N-terminus of PAR2 is cleaved by a (mainly serine) protease at a specific site, and the newly exposed N-terminus (known as a tethered ligand) then folds back and self-activates PAR2 through binding to conserved regions of ECL2 and/or the PAR2 transmembrane region (Figure 1).  Id.  PAR2 is activated by a host of other serine proteases, including trypsin, mast cell tryptase, factors Xa and VIIa, matriptase, granzyme A, kallikreins.  Id.  

PAR2 has a unique activation mechanism and is the common target of multiple proteolytic enzymes involved in many biological functions. Given numerous putative roles for PAR2 in inflammatory, respiratory, gastrointestinal, metabolic, cardiovascular, neurological disorders, and cancers, the development of PAR2 agonists and antagonists is expected to produce valuable new therapeutic agents against this novel target. However, mechanisms for how pathological conditions result from PAR2 signaling still remain uncertain in most cases. Biased-signaling properties for recently discovered PAR2 ligands may offer promising opportunities for developing selective agonists/ antagonists that differentially target PAR2-mediated intracellular signaling pathways, and in turn these may have impact on treatment of different disease conditions without compromising beneficial effects of PAR2. Parallel evaluation of PAR2 ligands in multiple assays is encouraged in order to capture the full benefits of PAR2 agonists and antagonists in modulating specific signaling pathways linked to specific pathological disorders (p. 7490).
Nonalcoholic steatohepatitis (NASH) (Merck Manual, accessed 7/29/2016 at URL merckmanual.com, pp. 1-3- cited in the IDS filed 10/20/2021) teaches that the pathophysiology of Nonalcoholic steatohepatitis (NASH) involves fat accumulation  aminotransferase levels.  Prognosis is hard to predict.  Most patients do not develop hepatic insufficiency or cirrhosis. However, some drugs (e.g., cytotoxic drugs) and metabolic disorders are associated with acceleration of NASH. Prognosis is often good unless complications develop.  Treatment involves elimination of causes and control of risk factors.  The only widely accepted treatment goal is to eliminate potential causes and risk factors, e.g., discontinuation of drugs or toxins, weight loss, and treatment for dyslipidemia or treatment for hyperglycemia. Several drugs, e.g., metformin and betaine have not been proved effective.
Cornier et al. (Endo. Rev. 29:777-822 (2008)- cited in the IDS filed 10/20/2021) is a review article discussing metabolic syndrome.  Metabolic syndrome (MetS) is a clustering of components that reflect over-nutrition, sedentary lifestyles, and resultant excess adiposity. The MetS includes the clustering of abdominal obesity, insulin resistance, dyslipidemia, and elevated blood pressure and is associated with other comorbidities including the prothrombotic state, proinflammatory state, nonalcoholic fatty liver disease, and reproductive disorders (abstract).  MetS is not a single disease.  Id.  Treatment of MetS involves lifestyle modification (diet, exercise) and treatment for underlying/associated conditions, e.g., diabetes, weight loss, high blood pressure, dyslipidemia, (pp. 797-803).
Id.  Treatment of RA involves supportive measures (nutrition, rest, analgesics), drugs that modify disease progression (e.g., TNF-alpha antagonists, IL-1 receptor antagonists, IL-6 blockers, B-cell depleters, T-cell costimulatory molecules, and Janus kinase (JAK) inhibitors, and corticosteroids), and surgery (pp. 14-25).
Baumgart et al. (Lancet 380:1590-1605 (2012)- cited in the IDS filed 10/20/2021) teach that Crohn’s disease and ulcerative colitis are the two main components of inflammatory bowel disease [reads on inflammatory disorders and conditions]. Crohn’s disease is a relapsing inflammatory disease, mainly affecting the gastrointestinal tract, and frequently presents with abdominal pain, fever, and clinical signs of bowel obstruction or diarrhea with passage of blood or mucus, or both (p. 1590).  Choice of the initial drug from an increasingly expanding matrix of medications (table) is directed by phenotype, disease activity, comorbidities, and other individual characteristics of the drug and patient. In most cases a fast acting short-term use agent (i.e., steroids or anti-TNF) to achieve rapid symptom relief and disease control is combined with thiopurines or methotrexate for long-term maintenance (p. 1597).  See also Table, pp. 1598-1599.  Pivotal trials have shown the superiority of combination therapies with thiopurines and Id. Numerous compounds targeting various aspects (interleukins 6, 10, 11, 12, 17, and 23, TNFα and interferon γ, CD3 and CD4 T cells, leucocyte expansion and migration, antigen presentation by monocytes, macrophages and dendritic cells, oral tolerance, epithelial cell growth, microbial metabolism and composition) of the inflammatory process (figures 1, 2) with different compound classes (monoclonal antibodies, fusion proteins, small molecules, recombinant growth factors and oligonucleotides) have been proposed and engineered for Crohn’s disease and other chronic inflammatory disorders (p. 1600).  Most of these strategies were based on scientific data and conceptual frameworks derived from in-vitro experiments and studies with animals, few of which develop a true illness that resembles human Crohn’s disease. Prediction at the bench of what will eventually work at the bedside is increasingly difficult.  Id. 
Atopic dermatitis (often referred to as eczema) (Merck Manual, accessed 11/30/2020 at URL merckmanual.com, pp. 1-8- cited in the IDS filed 10/20/2021) is a chronic inflammatory skin disorder with a complex pathogenesis involving genetic susceptibility, immunologic and epidermal barrier dysfunction, and environmental factors. Pruritus is the primary symptom; skin lesions range from mild erythema to severe lichenification. Diagnosis is by history and examination. Treatment is moisturizers, avoidance of allergic and irritant triggers, and often topical corticosteroids or immune modulators.
Weiner (Arch. Neurol. 61:1613-1615 (2004)- cited in the IDS filed 10/20/2021) teaches that multiple sclerosis is a T-cell mediated autoimmune disease in which inflammation is sustained by autoreactive T cells directed against components of the MS may not be a single disease entity. Id.
Idiopathic pulmonary fibrosis (IPF) (Merck Manual, accessed 11/30/2020 at URL merckmanual.com, pp. 1-3- cited in the IDS filed 10/20/2021), the most common form of idiopathic interstitial pneumonia, causes progressive pulmonary fibrosis.  A combination of environmental, genetic, and other unknown factors probably contribute to alveolar epithelial cell dysfunction or reprogramming, which leads to abnormal fibroproliferation in the lung. There is ongoing research into the contributions of genetics, environmental stimuli, inflammatory cells, the alveolar epithelium, mesenchyme, and matrix.  Symptoms and signs develop over months to years and include exertional dyspnea, cough, and fine (Velcro) crackles. Diagnosis is based on history, physical examination, high-resolution CT, and/or lung biopsy, if necessary. Treatment may include antifibrotic drugs and oxygen therapy. Lung transplantation has been shown to be successful in otherwise healthy IPF patients. However, most patients deteriorate with a median survival of about 3 years from diagnosis.

(4) The relative skill of those in the art:
The relative skill of those in the art is high.  The prior art does not teach or suggest that a PAR2 antagonist peptide as a panacea treatment for all diseases and disorders that fall within the instant claim scope. 
(5) The predictability or unpredictability of the art:  The invention is directed toward the treatment of disease and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). 

	Table 1 includes the amino acid sequences of SEQ ID NOs:1-41 and 70 (para. [0116]).  Table 2 indicates antagonistic activity of peptides of SEQ ID NOs: 1-41 and 70 at 3 µM and 10 µM, respectively (para. [0207]).
	The claimed peptide of SEQ ID NO: 70 was used in the assays of figures 1-6 (para. [0028]).  Figures 1A and 1B indicate a reduction in glycosylated hemoglobin (HbA1c) levels in male obese diabetic mice. Figure 2 indicates a decrease in blood glucose in male diabetic mice.  Examiner notes that it is unclear if the blood glucose levels were taken before a morning meal or if the blood results are postprandial blood glucose levels.
	Figure 3 indicates that diabetic mice had an average decrease of blood glucose by 2mmol/L over six hours at days 1, 8, and 22.  Examiner notes that the overall blood glucose level starting point (0 hr) at days 1, 8, and 22 appears to increase.  For example, in the peptide treated mice, Day 1, 0 hr was approximately 20 mmol/L; Day 8, 0 hr was approximately 21 mmol/L; and Day 22, 0 hr was approximately 26 mmol/L.  Thus, although it appears that there is a decrease over six hours in blood glucose levels between the treated and vehicle control, the overall basal blood glucose levels appear to increase at days 1, 8, and 22.
	Figures 4A and 4B indicate a decrease in plasma insulin and an increase in plasma glucagon and diabetic mice, respectively. 
	Figures 5A and 5B indicate a decrease in plasma triglycerides in diabetic mice.  Figure 6 indicates a decrease in liver triglycerides and diabetic mice.

There is no specific guidance for the amount of drug needed for treatment of a given disease.  The specification generally teaches the term "therapeutically effective amount" means that amount of active peptide or composition thereof that elicits the biological or medicinal response in a tissue, system, animal, or human that is being sought by a researcher, veterinarian, medical doctor, or other clinician (para. [0051]).  The specification further states that a prescribing physician will normally determine the daily dosage with the dosage generally varying according to the age, weight, and response of the individual patient, as well as the severity of the patient's symptoms.  Administration occurs in an amount of "agent" [claimed peptide] of between about 0.1 mg/kg of body weight to about 60 mg/kg of body weight per day, or between 0.5 mg/kg of body weight to about 40 mg/kg of body weight per day.  Another therapeutic dosage that comprises the instant composition includes from about 0.01 mg to about 1000 mg of agent.  In another embodiment, the dosage comprises from about 1 mg to about 5000 mg of agent (para. [0203]).  
(8) The quantity of experimentation necessary:  MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).”  Because of the sheer scope of the claim language, numerous unrelated diseases will have to be tested, and the effective amount of a compound for .  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 165, 166, 180-186, 188, and 190-196 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. In the present instance, claim 165 (dependent claims 166, 180-186, 188, and 190-196) recites the broad recitation X11 is any amino acid, and the claim also recites X11 is a D-amino acid thereof, 2-aminoisobutyric acid (B), hydroxyproline (Hyp), P, a proline homolog , or G, which is a narrower statement of the range/limitation.  Claim 165 recites the broad recitation X13 is any amino acid, and the claim also recites X13 is citrulline (Cit) which is a narrower statement of the range/limitation.  Claim 165 recites the broad recitation X15 is any amino acid, and the claim also recites X15 is beta-A which is a narrower statement of the range/limitation.  

The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 166, the metes and bounds of diseases and disorders that fall within claim terms such as “a disorder related to one or more inflammatory cytokines”, “inflammation-related CNS disorders”, and “complications of diabetes and NASH” are deemed to be indefinite.  Specifically, the skilled artisan is not apprised of diseases and disorders that fall within and those that fall outside of the claim scope because the claim terms are not expressly defined in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 165, 166, 180-186, 193-196 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuliopulos et al. (U.S. 2014/0087993- cited in IDS filed 11/23/2020).
Kuliopulos et al. teach the rational design and use of potent and specific GPCR antagonist pepducins based on GPCR regions such as the third intracellular loop and adjacent regions (abstract).  Kuliopulos et al. disclose a PAR2 pepducin, i.e., P2pal-14GQ, having the amino acid sequence comprising GDENSEKKRKQAIK (SEQ ID NO:24).  This peptide has 100% identity with instant SEQ ID NO: 38, corresponding with amino acid positions X5-X18 of SEQ ID NO:42 of instant claim 165. See Table 1 for amino acid position alignment. Positions X19-X20 are absent.  Kuliopulos et al. teach that the pepducins can be used to treat disorders such as asthma, osteoarthritis, multiple sclerosis (para. [0029], [0103], [0103], [0106], claims 32-38).  Accordingly, the limitations of claim 165 and 166 are satisfied.
Regarding claims 180-182, positions X6-X8 are D-E-N.  Regarding claims 183-185, positions X9-X11 are S-E-K. Regarding claim 186, position X14 is K. Regarding claim 193, position X5 is G.  Regarding claim 194, position X15 is Q.  Regarding claim 195, SEQ ID NO:24 of Kuliopulos et al. includes the hydrophobic amino acids glycine, .

Claims 165, 166, 180-186, 193, and 195 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sundelin et al. (U.S. 5,716,789- cited in IDS filed 11/23/2020).
Sundelin et al. teach a peptide of SEQ ID NO: 62 which comprises the amino acid sequence of: Met-Asp-Glu-Asn-Ser-Glu-Lys-Lys-Arg-Lys-Arg-Ala-Ile-Lys at amino acid positions 274-287 of SEQ ID NO: 62.  The cited fragment of SEQ ID NO:62 has 100% identity with instant SEQ ID NO:41.  The peptide correlates with amino acid positions X5-X18 of SEQ ID NO:42 of instant claim 165.  See Table 1 for amino acid position alignment. Positions X19-X20 are absent.  Sundelin et al. teach that the peptides can be administered in conventional formulations for systemic administration. The peptides have anti-inflammatory [reads on treatment of inflammatory disorders] and wound healing properties (col. 15, l. 30 - col. 16, l. 2).
Accordingly, the limitations of instant claims 165 and 166 are satisfied. Regarding claims 180-182, positions X6-X8 are D-E-N.  Regarding claims 183-185, positions X9-X11 are S-E-K. Regarding claim 186, position X14 is K. Regarding claim 193, position X5 is G.  Regarding claim 195, SEQ ID NO:24 of Sundelin et al. includes the hydrophobic amino acids glycine, alanine, and isoleucine.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 165, 166, 180-186, 188, and 190-196 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-95 of U.S. Patent No. 11,091,533 (hereinafter “the ‘533 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  The instant application is a continuation of the ‘533 patent.
The instant claims are drawn to a method of treating a disorder comprising administering a peptide to a subject in need thereof, wherein the peptide comprises the sequence of the peptide formula of SEQ ID NO:42.  Dependent claims 166 and 188 recite specific diseases and or disorders to be treated, e.g., NASH and atopic dermatitis.  Claims 180-186, and 190-195 recite specific amino acids for variable 
Claims 1-6 and 11-45 of the ‘533 patent recite a peptide comprising a sequence of SEQ ID NO:42 wherein the peptide comprises a hydrophobic moiety that is a lipid moiety selected from C8-C24.  Claims 2-6, 11, 14 -36,and 38 of the ‘533 patent recite specific amino acids for variable positions X4-X20 of SEQ ID NO:42.  claim 12 of the ‘533 patent recites peptide length of 11-30 amino acids.  claim 13 of the ‘533 patent recites a pharmaceutical composition comprising the peptide of claim 1.  Claims 32 and 33 of the ‘533 patent recite amino acid lengths of 13-18 and 15-18, respectively.  Claims 37 and 39-45 of the ‘533 patent recite SEQ ID NOs:9, 11, 13, and 15. 
The instant claims are directed to a method of treating a disorder comprised of administering the patented composition.  It would be obvious to one of ordinary skill in the art at the time the invention was made that the composition of the ‘533 patent will be used for treating disorders because the patented composition is comprised of the same peptides recited in the instant claims.  Furthermore, the ‘533 patent disclosed, but did not claim the method of treating disorders such as inflammatory disorders and atopic dermatitis comprised of administering the patented composition (e.g., cols. 2, 6, 30-35).  The instant case is analogous to Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company (Fed. Cir. July 28, 2010), where the courts ruled that obviousness-type double patenting exist between previously-disclosed, but newly-claimed utility.  Therefore, the instant claims are not patentably distinct from the issued claims.  
	Claims 165, 166, 180-186, 188, and 190-196 are rendered obvious in view of claims 1-95 of the ‘533 patent.
Examiner comment 
The amino acid sequence of elected peptide species SEQ ID NO:9 appears to be free the prior art. The closest prior art to the sequence of SEQ ID NO:9 is SEQ ID NO: 150112 of Boukharov et al. (U.S. Pat. No. 8067671).  Instant SEQ ID NO:9 has 58% identity with amino acid positions 37-52 of SEQ ID NO: 150112.

Conclusion
Claims 165, 166, and 179-196 are pending.  Claims 179, 187, and 189 are withdrawn.
Claims 165, 166, 180-186, 188, and 190-196 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/           Examiner, Art Unit 1654